DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS of 02/19/21 and 06/17/22 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 344, 615, 619, 621, 631, 641, 651, 661, 2408, 2520. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 14 is directed to a system, which is a machine. All other claims depend on independent claims 1 and 14. As such, claims 1-14 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
formulating a symbolic query for an operating procedure specification (The formulation of a symbolic query recites abstract mathematical concepts. For example, the dependent claims specify that the symbolic representation utilizes a symbolic aggregation approximation (SAX) scheme, which is represented by mathematical algorithms.)
performing a search of the symbolically represented data utilizing the symbolic query and a probabilistic chain model (Both the symbolic query and a probabilistic chain model involve abstract mathematical relationships, equations, and calculations.)
receiving a search result responsive to the search (Receiving a data output result of a mathematical relationship is a mathematical concept in itself. It’s the “answer” to the “mathematical question.”)
assessing compliance with the operation procedure specification utilizing the search result (The limitation recites an abstract mental process. The human mind is capable of making an evaluation of compliance based on a data processing output result.)

Dependent claims 2-13 are further directed to abstract mathematical concepts, as they merely go into further detail about the abstract mathematical data processing techniques that are used.

Independent claim 14 recites similar abstract elements as those discussed with respect to claim 1 above.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
acquiring data associated with a field operation in a geologic environment (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Simply receiving data to be processed by an abstract data processing method is considered insignificant extra-solution activity to the judicial exception. Furthermore, this limitation only serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). In this case, the field of use is the geologic environment.)
processing the data by partitioning operationally and representing symbolically (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform the abstract idea (See MPEP 2106.05(f)).)
issuing a control signal to field equipment utilizing the assessment of compliance (This limitation is not indicative of integration into a practical application because it merely uses a computer to issue a control signal. There is no affirmative claiming that a structural device is actually controlled. The data stays on the computer, rather than being used in a real-world structural context.)

Claim 14
one or more processors (This is a generic recitation of computer parts. It is not indicative of integration into a practical application because is merely uses a computer as a tool to perform an abstract idea.)
a network interface operatively coupled to the one or more processors (This is a generic recitations of a computer part. It is not indicative of integration into a practical application because is merely uses a computer as a tool to perform an abstract idea.)
memory operatively coupled to the one or more processors (This is a generic recitation of a computer part. It is not indicative of integration into a practical application because is merely uses a computer as a tool to perform an abstract idea.)
processor-executable instructions stored in the memory and executable by at least one of the processors (This is a generic recitation of computer instructions. It is not indicative of integration into a practical application because is merely uses a computer as a tool to perform an abstract idea.)
acquire data associated with a field operation in a geologic environment (This limitation is not indicative of integration into a practical application because it merely adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Simply receiving data to be processed by an abstract data processing method is considered insignificant extra-solution activity to the judicial exception. Furthermore, this limitation only serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). In this case, the field of use is the geologic environment.)
process the data by partitioning operationally and representing symbolically (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform the abstract idea (See MPEP 2106.05(f)).)
issue a control signal to field equipment utilizing the assessment of compliance (This limitation is not indicative of integration into a practical application because it merely uses a computer to issue a control signal. There is no affirmative claiming that a structural device is actually controlled. The data stays on the computer, rather than being used in a real-world structural context.)

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan (US PgPub 20180047117) (cited in the IDS of 02/19/21) in view of Cassisi et al NPL (Cassisi, Carmelo; Prestifilippo, Michele; Cannata, Andrea; Montalto, Placido; Patane, Domenico; and Privitera, Eugenio – “Probabilistic Reasoning Over Seismic Time Series: Volcano Monitoring by Hidden Markov Models at Mt. Etna”; Pure Appl. Geophys. 173 (2016), 2365-2386.).

With respect to claim 1, Meehan discloses:
A method (abstract)
acquiring data associated with a field operation in a geologic environment (abstract states, “A method can include receiving data associated with a drilling operation in a geologic environment …”)
processing the data by partitioning operationally and representing symbolically (Table 1 and paragraph 0204 shows an example where Meehan partitions by time segments, and abstract states, “determining a state based at least in part on the data; representing the state using a symbolic representation scheme that includes letters …” which partitions data by symbolic representation through letters.) 
formulating a symbolic query for an operating procedure specification (suggested by Meehan’s disclosure of SAX; paragraph 0041 states, “As an example, a state-based system may implement one or more Symbolic Aggregate ApproXimation (SAX) representations. For example, SAX can be utilized to represent information that may be in a time series. As an example a SAX approach may be utilized in a depth series, a length of trajectory series and/or a time series.”)
performing a search of the symbolically represented data utilizing the symbolic query (abstract states, “performing a search engine based search of the database …”)
receiving a search result responsive to the search (abstract states, “to generate a search result …”)
assessing compliance with the operation procedure specification utilizing the search result (paragraph 0215 states, “As an example, where start and end times of individual sequences may be known, a method can include calculating various statistics and, for example, monitoring compliance …”)
issuing a control signal to field equipment utilizing the assessment of compliance (paragraph 0128 states, “the system 770 can include one or more processor-readable media that include processor-executable instructions executable by at least one of the one or more processors 772 to cause the system 770 to control one or more aspects of the wellsite system 700.”; paragraph 0151 states, “The surface unit 811 may be configured with functionalities to control and monitor the drilling activities by sections in real-time …”; paragraph 0164 states, “the equipment block 908 may provide for monitoring sensors from multiple subsystems of a drilling rig and provide control commands to multiple subsystem of the drilling rig, such that sensor data from multiple subsystems may be used to provide control commands to the different subsystems of the drilling rig and/or other devices …”)
With respect to claim 1, Meehan differs from the claimed invention in that it does not explicitly disclose:
performing a search using a probabilistic chain model
With respect to claim 1, Cassisi et al NPL discloses:
performing a search using a probabilistic chain model (abstract; page 2367 column 1, paragraph 3 states, “In this paper, we will focus on the recognition of the belief state by the observation of the most likely sequence of last past states, available via Hidden Markov Models.” Hidden Markov Models are a type of probabilistic chain model. This limitation, in the context of the claimed invention, is obvious in view of the combination of Meehan and Cassisi et al NPL. Meehan discloses the symbolic search of the base drilling context, while Cassisi et al NPL teaches a geologic context, and it also teaches combining SAX with hidden Markov.) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cassisi et al NPL into the invention of Meehan. The motivation for the skilled artisan in doing so is to gain the benefit of improved predictive modeling.

With respect to claim 2, Meehan, as modified, discloses:
wherein the representing symbolically comprises utilizing a symbolic aggregation approximation (SAX) scheme (Meehan paragraph 0041)

With respect to claim 3, Meehan, as modified, discloses:
wherein the SAX scheme comprises letters as symbols (Meehan paragraph 0040 states, “consider a symbolic representation scheme that includes letters such as, for example, 26 letters …”)

With respect to claim 4, Meehan, as modified, discloses: 
comprising receiving one or more operational limits and formulating the symbolic query based at least in part thereon (Meehan paragraphs 0220-0221 state, “As the motor stalls, the torque in the string builds up and the top drive torque limit is reached … As an example, a method can include a search for a combination of events. For example, consider a query statement …”)

With respect to claim 5, Meehan, as modified, discloses:
wherein performing the search comprises utilizing a hidden Markov model as the probabilistic chain model (This limitation is obvious in view of the combination of Meehan and Cassisi et al NPL. Meehan discloses the symbolic search of the base drilling context (see above), while Cassisi et al NPL teaches a geologic context (abstract teaches seismic), and it also teaches combining SAX with hidden Markov.)

With respect to claim 6, Meehan, as modified, discloses:
wherein the hidden Markov model represents a standard operating procedure (obvious in view of combination; Meehan teaches standard operating procedures (paragraph 0215), while Cassisi et al NPL teaches hidden Markov models (abstract))

With respect to claim 7, Meehan, as modified, discloses:
members of the probabilistic chain model comprise corresponding symbolic representations (obvious in view of SAX teachings of both Meehan and Cassisi et al NPL)

With respect to claim 8, Meehan, as modified, discloses: 
wherein the data comprise time series data (paragraph 0041)

With respect to claim 9, Meehan, as modified, discloses:
rendering a graphical user interface to a display wherein the graphical user interface comprises a plot with respect to time (figures 12-19; paragraphs 0231, 0242, and 0248 disclose graphical user interface)

With respect to claim 10, Meehan, as modified, discloses:
comprising receiving one or more operational limits and rendering at least one of the operational limits with respect to the plot (figure 17; paragraph 0220 states, “FIG. 17 shows an example plot 1700 where, along with the RPM represented by a dotted line, the standpipe pressure (divided by 50) is represented by a solid line … As the motor stalls, the torque in the string builds up and the top drive torque limit is reached, causing the top drive to stall, hence causing the RPM to fall to zero.”)

With respect to claim 11, Meehan, as modified, discloses:
wherein the data comprise weight on bit (WOB) data, wherein the partitioning operationally comprises partitioning the WOB data according to changes in weight over time (obvious in view of what Meehan teaches; Meehan teaches “weight on bit” as a parameter that is considered (figure 23; paragraphs 0068 and 0073). Meehan also teaches partitioning data during performance of various field operations (paragraph 0041). It would be obvious to one of ordinary skill in the art to partition based on weight on bit as part of one of the various contemplated field operations.)

With respect to claim 12, Meehan, as modified, discloses:
wherein representing symbolically comprises representing individual partitions of the partitioned WOB data with corresponding symbols that each represent a field operation of a plurality of field operations and wherein the operating procedure specification comprises at least one of the plurality of field operations (see paragraph 0041 of Meehan)

With respect to claim 13, Meehan, as modified, discloses:
wherein operationally partitioning comprises partitioning the data by a portion of an operation, an operation or a combination of operations (paragraph 0041 states, “a rigstate may correspond to a depth into the earth … and/or a time during performance of various field operations …”)

With respect to claim 14, Meehan discloses:
A system (references 300, 400, 500, 600, 700, 2401-2 to 2401-4)
one or more processors (references 502, 772, 2404, 2502; paragraph 0003)
memory operatively coupled to the one or more processors (references 503, 774, 2504; paragraph 0003)
processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system (paragraph 0003 discloses “processor-executable instructions stored in the memory”)
acquire data associated with a field operation in a geologic environment (see rejection of claim 1)
process the data by partitioning operationally and representing symbolically (see rejection of claim 1) 
formulate a symbolic query for an operating procedure specification (see rejection of claim 1)
perform a search of the symbolically represented data utilizing the symbolic query (see rejection of claim 1)
receive a search result responsive to the search (see rejection of claim 1)
assess compliance with the operation procedure specification utilizing the search result (see rejection of claim 1)
issue a control signal to field equipment utilizing the assessment of compliance (see rejection of claim 1)
With respect to claim 14, Meehan differs from the claimed invention in that it does not explicitly disclose:
performing a search using a probabilistic chain model
With respect to claim 14, Cassisi et al NPL discloses:
performing a search using a probabilistic chain model (abstract; page 2367 column 1, paragraph 3 states, “In this paper, we will focus on the recognition of the belief state by the observation of the most likely sequence of last past states, available via Hidden Markov Models.” Hidden Markov Models are a type of probabilistic chain model. This limitation, in the context of the claimed invention, is obvious in view of the combination of Meehan and Cassisi et al NPL. Meehan discloses the symbolic search of the base drilling context, while Cassisi et al NPL teaches a geologic context, and it also teaches combining SAX with hidden Markov.) 
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cassisi et al NPL into the invention of Meehan. The motivation for the skilled artisan in doing so is to gain the benefit of improved predictive modeling.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassisi et al NPL (Cassisi, Carmelo; Prestifilippo, Michele; Cannata, Andrea; Montalto, Placido; Patane, Domenico; and Privitera, Eugenio – “Probabilistic Reasoning Over Seismic Time Series: Volcano Monitoring by Hidden Markov Models at Mt. Etna”; Pure Appl. Geophys. 173 (2016), 2365-2386.).

With respect to claim 1, Cassisi et al NPL discloses:
A method (abstract; page 2367 column 1, section 2 discloses methods)
acquiring data associated with a field operation in a geologic environment (page 2366, column 2, paragraph 1 discloses, “geochemical data.”; page 2366, column 2, paragraph 3 states, “Geophysical surveillance at active volcanoes is routinely performed by observing the patterns of seismic activity and ground deformation.”)
processing the data by partitioning operationally and representing symbolically (see colored segments in figure 3; page 2384, column 1, paragraph 2 also states, “Given a time series T of length n, PAA divides it into w equal-seized segments … and records values corresponding to the mean of each segment …”)
formulating a symbolic query for an operating procedure specification (page 2368, column 2, section 2.2 SAX states, “To perform the recognition process, we translate the incoming numerical signal as a sequence of symbols.” The section further details how a symbolic query is formed.)
performing a search of the symbolically represented data utilizing the symbolic query and a probabilistic chain model (See section 3.3 “State Classification Using HMM” starting on page 2374; details are given for a framework that combine both SAX and Hidden Markov Models.)
receiving a search result responsive to the search (The various figures of Cassisi et al NPL, such as figures 8-12 and Table 2 show results from the data processing framework.)
With respect to claim 1, Cassisi et al NPL differs from the claimed invention in that it does not explicitly disclose: 
assessing compliance with the operation procedure specification utilizing the search result
issuing a control signal to field equipment utilizing the assessment of compliance
With respect to claim 1, the following limitations are obvious in view of what Cassisi et al NPL teaches:
assessing compliance with the operation procedure specification utilizing the search result (Cassisi et al NPL is directed to tracking seismic activity in order to determine the level and evolution of volcano activity. Page 2367, column 1, paragraph 3 states, “In particular, our system will refer to the lava fountain of Etna volcano system, whose states are QUIET, PRE-FOUNTAIN, FOUNTAIN and POST-FOUNTAIN.” Although Cassisi et al NPL does not specifically use the phrase, “compliance,” it would be obvious to one of ordinary skill in the art to define “compliance” based on a specific volcano state. For example, the “QUIET” state could be considered “compliant.”)
issuing a control signal to field equipment utilizing the assessment of compliance (This limitation would be obvious to one of ordinary skill in the art. Cassisi et al NPL discloses the transmission of signals that could result in any number of control responses, such as sending an alert; see page 2367, column 1, paragraphs 1-2, which state, “Furthermore, the seismic signals can effectively propagate over long distances, hence allowing deploying the equipment at relatively safe places … In particular, the seismic signal that at Mt. Etna best helps to follow the evolution of volcanic activity is volcanic tremor … It has been clearly shown that the temporal evolution of the amplitude and source location of volcanic tremor are strongly related to the intensity of explosive activity.”; see also page 2381, column 1, paragraph 2, which states, “There are other examples of automatic systems, applied at Mt. Etna and based on the seismic signals, developed to detect the explosive activity, such as the multi-station alert based on the dynamic amplitude threshold …”)   
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cassisi et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accurately tracking the evolution of geologic activity.

With respect to claim 2, Cassisi et al NPL, as modified, discloses:
wherein the representing symbolically comprises utilizing a symbolic aggregation approximation (SAX) scheme (see section 2.2. “SAX”)

With respect to claim 3, Cassisi et al NPL, as modified, discloses:
wherein the SAX scheme comprises letters as symbols (see detailed explanation of SAX scheme in section 2.2. “SAX”)

With respect to claim 4, Cassisi et al NPL, as modified, discloses: 
comprising receiving one or more operational limits and formulating the symbolic query based at least in part thereon (page 2373, column 2, paragraph 1 of section 3.2.2 “Symbolization” states, “The probability distribution of seismic RMS values is not well fitted by a Gaussian … but SAX algorithm needs to deal with data coming from normal distribution … advised to normalize data to overcome this limit and apply the SAX algorithm.”)

With respect to claim 5, Cassisi et al NPL, as modified, discloses:
wherein performing the search comprises utilizing a hidden Markov model as the probabilistic chain model (see section 3.3 “State Classification Using HMM”)

With respect to claim 6, Cassisi et al NPL, as modified, discloses:
wherein the hidden Markov model represents a standard operating procedure (obvious in view of teachings of Cassisi et al NPL; Cassisi et al NPL is directed to volcanoes and not a industrial setting, so the traditional concept of “standard operating procedure” may not apply. However, the HMM model represents “volcano states,” and it would be obvious to one of ordinary skill in the art to interpret the various transitions from one volcano state to another as a type of standard operating procedure.)

With respect to claim 7, Cassisi et al NPL, as modified, discloses:
members of the probabilistic chain model comprise corresponding symbolic representations (obvious in view of the SAX and HMM combination teachings of Cassisi et al NPL; see above for citation examples)

With respect to claim 8, Cassisi et al NPL, as modified, discloses: 
wherein the data comprise time series data (Title of Cassisi et al NPL is “Probabilistic Reasoning Over Seismic Time Series …” Time series data is disclosed many times throughout the art.)

With respect to claim 9, Cassisi et al NPL, as modified, discloses:
rendering a graphical user interface to a display wherein the graphical user interface comprises a plot with respect to time (obvious in view of what Cassisi et al NPL teaches. Although Cassisi et al NPL does not explicitly disclose a graphical user interface, its figures are outputs that would commonly be shown on a graphical user interface in the field of endeavor. For example, figure 1a shows a digital elevation model. Figure 3 shows various graphs. Figure 9 shows a color mapped distribution of probabilities. It would be obvious to one or ordinary skill in the art to display the visual data taught by Cassisi et al NPL on a graphical user interface.)

With respect to claim 10, Cassisi et al NPL, as modified, discloses:
comprising receiving one or more operational limits and rendering at least one of the operational limits with respect to the plot (obvious in view of what Cassisi et al NPL teaches; Cassisi et al NPL teaches using SAX and HMM to track and predict various volcano states. In the context of Cassisi et al NPL, it would be obvious to one of ordinary skill in the art to interpret the various volcano states as representing operational limits, and the various graphs and figures shown in Cassisi et al NPL represent a rendering of these operational limits.)

With respect to claim 11, Cassisi et al NPL, as modified, discloses:
wherein the data comprise weight on bit (WOB) data, wherein the partitioning operationally comprises partitioning the WOB data according to changes in weight over time (Cassisi et al NPL teaches the application of SAX and HMM in the context of seismic geologic activity. However, it does not mention drilling using weight on bit (WOB) data, which is a different type of seismic geologic activity. Nonetheless, given that the core of the claimed invention is directed to a data processing technique that can be used in a wide variety of applications, it would be obvious to apply the principles used to track volcanic activity to a context used to track weight on bit data. Design incentives or market forces would prompt variations in how the data processing framework utilizing both SAX and HMM would be used. Both Cassisi et al NPL and a context involving weight on bit data are seismic geological applications. Known variations or principles would meet the difference between the two and would have been predictable.)

With respect to claim 12, Cassisi et al NPL, as modified, discloses:
wherein representing symbolically comprises representing individual partitions of the partitioned WOB data with corresponding symbols that each represent a field operation of a plurality of field operations and wherein the operating procedure specification comprises at least one of the plurality of field operations (obvious in view of symbolic teachings of Cassisi et al NPL; see citations to such teachings above)

With respect to claim 13, Cassisi et al NPL, as modified, discloses:
wherein operationally partitioning comprises partitioning the data by a portion of an operation, an operation or a combination of operations (obvious in view of SAX teachings of Cassisi et al NPL; here, the “operational” teachings can be viewed in the volcano monitoring context of Cassisi et al NPL.)

With respect to claim 14, Cassisi et al NPL discloses:
A system (abstract)
acquire data associated with a field operation in a geologic environment (see rejection of claim 1)
process the data by partitioning operationally and representing symbolically (see rejection of claim 1) 
formulate a symbolic query for an operating procedure specification (see rejection of claim 1)
perform a search of the symbolically represented data utilizing the symbolic query and a probabilistic chain model (see rejection of claim 1)
receive a search result responsive to the search (see rejection of claim 1)
With respect to claim 14, Cassisi et al NPL differs from the claimed invention in that it does not explicitly disclose:
one or more processors 
memory operatively coupled to the one or more processors 
processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system
assess compliance with the operation procedure specification utilizing the search result 
issue a control signal to field equipment utilizing the assessment of compliance 
With respect to claim 14, the following limitations are obvious in view of what Cassisi et al NPL teaches:
one or more processors (Although Cassisi et al NPL does not explicitly disclose “computers,” it discloses heavy computational methods that one of ordinary skill in the art would recognized as needing computers to efficiently execute. The claimed limitation would be obvious in view of using computers.)
memory operatively coupled to the one or more processors (Although Cassisi et al NPL does not explicitly disclose “computers,” it discloses heavy computational methods that one of ordinary skill in the art would recognized as needing computers to efficiently execute. The claimed limitation would be obvious in view of using computers.)
processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system (Although Cassisi et al NPL does not explicitly disclose “computers,” it discloses heavy computational methods that one of ordinary skill in the art would recognized as needing computers to efficiently execute. The claimed limitation would be obvious in view of using computers.)
assess compliance with the operation procedure specification utilizing the search result (see rejection of claim 1 above)
issue a control signal to field equipment utilizing the assessment of compliance (see rejection of claim 1 above)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cassisi et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accurately tracking the evolution of geologic activity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffberg (US Pat 9818136) discloses a system and method for determining contingent relevance.
Hoffberg (US PgPub 20070087756) discloses multifactorial optimization system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/02/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
07/11/2022